The opinion of the court was delivered April 19th, 1886.
Per Curiam:
The surrender Joy the insolvent of himself to jail was a valid surrender. It was a strict compliance with the alternative condition of the bond. No objection was made to the sufficiency of the jurat when the petition was presented, and no motion at any time was made to dismiss the petition loy reason of any alleged defect therein. After it has answered its purpose, and the obligee in the bond, based on the validity of the petition, has accepted the bond and brought suit thereon, it is too late for such an obligee to recover by showing the jurat to the petition was not properly administered.
Judgment affirmed.